The following opinion was delivered on the rehearing of this case by
Hastings, C. J.
This case having been again argued on rehearing, and many additional authorities submitted, it is due to the importance of the case, and the zeal and ability with which the plaintiffs’ counsel have investigated the rights of the plaintiffs in error, that another response should be made, asserting what we still think to be the law of the case. And *357the first and most important question to be settled is -whether the Skunk river is a navigable stream, and as sueh a common highway under the usual definition of navigable streams in the western states ; for upon the solution of this question depends the character of a nuisance caused by erecting a dam across the same.
This river was declared navigable by an act of the general assembly' of 1847, which cannot however change the rights of the parties at the time of the commencement of this suit. The river is reported to be a shallow fresh-water stream, having its source within the boundary limits of this state, and discharging its waters into the Mississippi; and has none of the usual natural characteristics pertaining to streams denominated navigable or common highways, nor does it appear to have been used for such a period of time in boating or navigation of any kind as to render it such.
If it were a navigable river, or had been declared to be such by statute, it would fall under that class of streams which are declared navigable and free by the ordinance of 1787, which provides that “ the navigable waters leading into the Mississippi and St. Lawrence, and the carrying places, should be common highways, and forever free.”
The same is declared in the act of the 3d of March, 1811, as to the navigable waters in the territory of Orleans and Louisiana.
The Mississippi and Missouri rivers, and navigable waters running into them, and the carrying places between them, are made common highways by the act of the 4th of June, 1812, providing for the government of the territory of Missouri. By the acts of May 18,1817, 3d of March, 1803, and 26th of March, 1804, it is provided “that navigable rivers and streams shall be and remain public highways. Streams not navigable, having the opposite banks owned by different persons, shall have their beds and waters common to both.”
The bed and waters then of this river were common to both parties in this case, “ the opposite banks” being owned by them. If there had been no acts of congress defining *358their rights, the position of the plaintiff in error would be correct, that each proprietor would own the river and its bed to the thread of the stream, and Moffett then would have the right to abate any dam erected on his soil. By the acts of congress referred to, he and Brewer are tenants in common of this river and its bed, each one having a right to erect dams across the same, but not however to the detriment of the other’s rights. Brewer had a light by reason of Ms common interest to erect Ms dam, but not so high as to injure Moffett’s mill above ; and it was Moffett’s right to prostrate so much of Brewer’s dam, as to leave Mm in the enjoyment of his prior rights, and no more. Angell on Water Courses, 138.
Such being the rights of the parties, and there being no evidence before the court, nor any statute submitted showing that this was a public highway when the dam was erected, and when this action was brought, the nuisance, if any, of Brewer, was a private nuisance, and the court below did not err in instructing the jury that Moffett should abate the same in a reasonable time, or bo left to the usual legal remedies.
This instruction cannot be error, if it be admitted that Moffett could not exercise his right of abatement at an unreasonable time, and when the reason for resorting to this remedy had failed. It is because of the delay of legal proceedings that this remedy is given. In the case of Hodges v. Raymond, 9 Mass. 318, 319, the court say : The remedy for this nuisance would have exposed Raymond to most inconvenient delay, as Ms operations were of great importance to him. The reason given by Blackstone for this summary remedy, the dictum of Bracton, and indeed the very necessity of such a remedy, convince us that the court did not err in this instruction. The case cited from 13 Mass. 420, presents a case of the exercise of this right, years after the cause of the nuisance had been erected; but the injury seems to have been only periodical, and never to have prevented the use of the mill, until the 25th of November, 1815; nor does it appear that the question here presented was decided in that case. (i In the ease before us,” said Ch. J. Parker, a the whole *359stream was stopped, or at least so much of it as to render the defendant’s mill entirely useless.” This does not appear to have occurred before.
The plaintiffs’ counsel seems to rely with more confidence on the error assigned to the last instruction of the court, where the court says, a that if, however, even in that ease, the der fendant Moffett dug the ditch with the intention that it should have the effect of diverting the stream from its wonted channel, and the stream was so diverted, he was liable.”
It is argued that Moffett should not he liable in a civil action for an intention to do an injury; but it appears the court followed the intention with the consequent injury, by adding u and the stream was so diverted.”
The counsel do not contend that Moffett would not be liable for digging a ditch on his own land, and thus changing the channel • of the river. To contend for such a doctrine would argue that any riparian owner on a stream would have a right to appropriate the same to his own use, and convert a small river into a canal, and entirely annihilate the natural course and bed of the stream; hut they contend that although the digging of the ditch was a wrongful act, yet -it was caused by Brewer’s own acts, and the case of personal self-defense is urged as a parallel. Although a person can ward off the blows of an assailant, it is at the same time admitted that he will be liable for an excessive battery in self-defense | so, although Moffett had a right to defend his mill from the injury caused by Brewer’s dam below, by prostrating so much of the same as caused the injury, he had no right to divert the river from its natural channel. This was excessive, for which he was liable.
Judgment affirmed.